Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may beused. Please visit http://www.uspto.gov/forms/. The filing date of the application willdetermine what form should be used. A web-based eTerminal Disclaimer may be filledout completely online using web-screens. An eTerminal Disclaimer that meets allrequirements is auto-processed and approved immediately upon submission. For moreinformation about eTerminal Disclaimers, refer to following link:http ://www. uspto.gov/patents/process/file/efs/g uidance/eTD-info-I.jsp. 


	Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-15 of US Patent No. 10791013.  Although the conflicting claims are not identical, but they are not patentably distinct from each other, profoundly, they are directed to extensively the same invention, please perceive all of the claimed limitations of 

Instant Claims of present Application 
Related Claims of US Patent No.  10791013
1. A method for transmitting a pilot signal, comprising: determining, by a network device, a first pilot pattern from a plurality of pilot patterns; determining, by the network device, a time-frequency resource for transmitting the pilot signal according to the first pilot pattern; sending, by the network device, indication information for indicating the plurality of pilot patterns; sending, by the network device, pilot pattern configuration information indicated by first Downlink Control Information (DCI) for scheduling data transmitted on a time-domain resource same as the time-domain resource transmitting the pilot signal, the pilot pattern configuration information being configured for a terminal device to determine the first pilot pattern from the plurality of pilot patterns and the first pilot pattern being 

terminal device, indication information for indicating a plurality of pilot 
patterns;  receiving, by the terminal device, pilot pattern configuration 
information indicated by first Downlink Control Information (DCI) for 
scheduling data transmitted on a time-domain resource same as the time-domain 
resource transmitting the pilot signal;  determining, by the terminal device, a 
first pilot pattern from the plurality of pilot patterns according to the pilot 
pattern configuration information indicated by the first DCI;  determining, by 
the terminal device according to the first pilot pattern, a time-frequency 

terminal device, the pilot signal on the time-frequency resource.



Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Kela, Petteri, et al. "Location based beamforming in 5G ultra-dense networks." 2016 IEEE 84th Vehicular Technology Conference (VTC-Fall). IEEE, 2016- provides In this paper we consider transmit (Tx) and receive (Rx) beamforming schemes based on the location of the device. In particular, we propose a design methodology for the Tx/Rx beamforming weight-vectors that is based on the departure and arrival angles of the line-of-sight (LoS) path between access-nodes (ANds) and user-nodes (UNds). A network-centric extended Kalman filter (EKF) is also proposed for estimating and tracking the directional parameters needed for designing the Tx and Rx beamforming weights. The proposed approach is particularly useful in 5G ultra-dense networks (UDNs) since the high-probability of LoS condition makes it possible to design geometric beams at both Tx and Rx in order to increase the signal-to-interference-plus-noise ratio (SINR). Moreover, relying on the location of the UNd relative to the ANds makes it possible to replace fullband uplink (UL) reference signals, commonly employed for acquiring the channel-state-information-at-transmitter (CSIT) in time-division-duplex (TDD) systems, by narrowband UL pilots. Also, employing the EKF for tracking the double-directional parameters 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641